THE COURT.
The petition of appellants for a supersedeas shows that the action in the court below was to procure an injunction to stay an execution sale. The injunction was refused. Appellants ask a supersedeas to stay the execution which they sought to have enjoined in the court below. The effect would be that this court would grant the injunction which the court below refused to grant. [1] It is well established that this court is without power to exercise *623original jurisdiction of this character. (Napa etc. Co. v. Calistoga etc. Co., 174 Cal. 411, [163 Pac. 497]; Hicks v. Michael, 15 Cal. 109.)
The application for a supersedeas is denied.